DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavallerano et al. (hereinafter ‘Cavallerano’, Pub. No. 2004/0001693).

Regarding claims 1, 9 and 17, Cavallerano teaches an image processing apparatus (200, Fig. 2; [0021]) (with corresponding method and non-transitory computer readable medium) comprising: 
a memory (250, Fig. 2); 
(system input 242, Fig. 2; [0022]) configured to receive a transport stream including encrypted content data from a source device ([0022]); and 
a processor (system controller 225, Fig. 2; [0022]) configured to: 
decrypt the encrypted content data obtained from the transport stream ([0023]), provide index information based on the decrypted content data, the index information including at least one reference indicating at least one location within the encrypted content data from the transport stream ([0023]; [0025]; [0028]; [0030]),
obtain the encrypted content data from the transport stream in association with the index information (the encrypted video/audio is routed to either playback for real-time display, [0029]; or to a delayed/stored display; [0035]),
based on a user input for performing a function corresponding to a trick play being received, identify a location of the encrypted content data, the location being indicated by the index information (based on a user request for trick-mode play, the system obtains the trick-play pointers from the decrypted metadata, [0022]; ), 
decrypt the encrypted content data corresponding to the identified location indicated by the index information (360, 460, Figs. 3 and 4; [0024]; [0029]- [0031]), and 
process the decrypted content data to display an image of the content data (370, delayed playback, [0022]; [0031]).  

Regarding claims 2, 10 and 18, Cavallerano teaches wherein the at least one reference included in the index information indicates the at least one location of the obtained encrypted content data from the transport stream corresponding to a scene ([0023]; [0025]) by a searching operation related to the content data ([0020]).  

	 Regarding claims 7 and 15, Cavallerano teaches further comprising: 
a communicator configured to communicate with a server that stores a plurality of keys given for respectively decrypting data corresponding to a plurality of sections of the encrypted content data from the transport stream ([0028]), 
wherein the processor obtains a key corresponding to decryption for a section among the plurality of sections of the encrypted content data from the server, based on information about an address in which the plurality of keys are stored ([0023]-[0028]).  

	Regarding claims 8 and 16, Cavallerano teaches wherein the processor causes the information about the address and the encrypted content data stored from the transport stream in the memory be transmitted to an external apparatus through the communicator so that the image is displayable by the external apparatus ([0004]; [0022]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallerano et al. (hereinafter ‘Cavallerano’, Pub. No. 2004/0001693) in view of Manders et al. (hereinafter ‘Manders’, Pub. No. 2008/0273698).

Regarding claims 3 and 11, although Cavallerano teaches that the metadata included in the transport stream includes multiple preset data about the video and audio that allows identification of the packets ([0020]; [0024]; [0025]), processing data corresponding to the retrieved location information to be displayable (370, delayed playback, [0022]; [0031]), Cavallerano does not explicitly teach wherein the at least one reference included in the index information includes identification information of an index frame of the scene, the index frame having a preset attribute among a plurality of image frames.
However, in an analogous art, Manders teaches that when receiving an encrypted stream (program, show, etc.), the system can decrypt the entire stream and detect the position of the I-frames. Then it generates a file or pointers of the positions of the I-Frames. The file includes only the start and end of the I-frame in plaintext. Only minimal parts of the data stream are in plaintext, specifically the packet that indicates the start of the I-Frame and the end of it (the beginning of the next non-I frame), while the rest of the packets in between that only contain I-frame video data can stay encrypted (emphasis added, [0233]) ([0228]-[0233]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cavallerano’s invention with Manders’ feature of including index information of frames of a scene for the benefit 

Regarding claims 4 and 12, Cavallerano and Manders teach wherein the preset attribute of the index frame includes an Intra-picture image frame (Manders: [0129]; [0131]; [0208]; [0225]; [0358], where the device, using the index data –I-frame locations, is used to display trick played stream).  

	Regarding claims 5, 13 and 20, Cavallerano and Manders teach wherein the processor obtains data corresponding to the retrieved location information by identifying a data code corresponding to the identification information of the index frame among data codes of the obtained encrypted content data from the transport stream (Manders: 400, Fig. 4; [0129]; [0131]; [0208]; [0225]; [0358], where the device, using the index data –I-frame locations, is used to display trick played stream).  

Claims 6, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallerano et al. (hereinafter ‘Cavallerano’, Pub. No. 2004/0001693) in view of Wasilewski (Pub. No. 2006/0039560).
 
Regarding claims 6, 14 and 19, although Cavallerano teaches storing the encrypted transport stream in the receiving device memory for delayed or future playback, Cavallerano does not explicitly teach 


However, in an analogous art, Wasilewski teaches a system that allows recording of encrypted content to the storage of a set-top box. The set-top box receives and decrypts the content for presentation ([0017]); but when the content is sent to be recorded, the set-top box re-encrypts the content using a set-top box key and then records the content ([0017]-[0024]). In addition, the set-top box duplicates the key and encrypts it with a key provided by the MSO’s headend. This is performed in order to being able to retrieve the stored content even when the set-top box fails ([0017]-[0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cavallerano’s invention with Waslilewski’s feature of re-encrypting the content before recording it in the device memory and using a key from the MSO’s headend for the benefit of being able to access the recorded content even if the set-top box fails.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMAR S PARRA/Primary Examiner, Art Unit 2421